o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-131192-18 uil the honorable martin heinrich united_states senator east main street farmington nm attention ----------------- dear senator heinrich ---------------- i am responding to your inquiry dated date on behalf of your constituent -- -------------------- ------------------ at the provided includes an email from the following reason this is not an irs qualified merchant based on its merchant code facility as a qualified merchant for payment with his flex benefits debit card explained that his flex benefits debit card was declined the information you that states the debit card was declined for asked us to explain why the irs does not recognize the medical health service medical facility in ------------------ ------------------ ----------------- generally employer-sponsored health_plans including health flexible spending arrangements fsas that pay or reimburse medical_expenses using a debit card must comply with irs rules under these rules the plan_administrator must limit use of the debit card to physicians dentists vision care offices hospitals and other medical providers as identified by the merchant category code mcc while the irs requires that debit card charges for health fsas be limited to certain health care providers the irs does not control the mccs the debit card issuers use the mcc assigned to any provider is determined by the provider and the debit card issuer your constituent may want to contact his health plan to find out other methods that may be available to have medical_expenses reimbursed without the use of the card for example by submitting a claim for reimbursement supported by third-party information supporting the claim to the health plan see prop sec_1 d i fed reg date revrul_2003_43 2003_21_irb_935 notice_2006_69 2006_31_irb_107 conex-131192-18 i hope this information is helpful if you have additional questions please contact me at ---------------------- ------------------------- -------------------- or at sincerely branch chief health and welfare branch office of associate chief_counsel tax exempt and government entities
